Order granting a preference in a negligence action reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Nervous disorder of an injured person incident to the pendency of a negligence suit is common and ordinarily may not be the basis for a preference. Lazansky, P. J., Hagarty, Johnston and Adel, JJ., concur; Davis, J., dissents and votes to affirm on the ground that it was a matter of discretion with the justice at Special Term, who had knowledge of the calendar, to grant the motion.